                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  MR. JEREMY MORRIS and MRS.
  KRISTY MORRIS,                                 Case No. 2:17-cv-00018-BLW

                      Plaintiffs,                ORDER

         v.

  WEST HAYDEN ESTATES FIRST
  ADDITION HOMEOWNERS
  ASSOCIATION, INC.,

                      Defendant.


      Following a conference with all counsel and the Court on October 5,

2018, the Court enters the following Pre-Trial order:

      1. Exhibits: Counsel shall confer and attempt to reach a stipulation to the

          admission of as many exhibits as possible and submit a Joint Exhibit List on or

          before October 10, 2018. For those exhibits in dispute, the objecting party

          shall submit on or before October 12, 2018, a short statement describing why

          the exhibit is objectionable.

      2. Motions in Limine: The Parties’ motions in limine shall be due on or before

          October 15, 2018.




ORDER - 1
     3. Trial Schedule: Jury selection shall begin on Monday, October 22, 2018, at

        1:30 p.m. The taking of evidence shall be concluded on October 30, 2018. The

        Court notes that trial will not be held on Friday, October 26, 2018.

     4. Typical Trial Day: Trial will be conducted from 8:30 am to 2:30 pm, with two

        breaks (about 15 to 20 minutes each) at about 10:30 am and 12:30 pm.

     5. Number of Jurors: The Court will seat 7 jurors to try the case.

     6. Peremptory Challenges: Under 28 U.S.C. § 1870, each party is entitled to three

        peremptory challenges.

     7. Voir Dire Jury Panel Size: To pick a jury of 7 with 6 total peremptory

        challenges, the Court will originally seat 13 jurors for voir dire, with all

        remaining jurors to sit in the back of the courtroom to be called up if a juror is

        excused for cause.

     8. On-The-Clock:

        a. The Court finds that a total of 25 hours of in-court time is a fair and

            reasonable amount of time to litigate this case. The Court’s experience is

            that a typical trial day involves 5 hours of actual in-court time with the jury

            present. The 25-hour allocation will allow for 5 full trial days, which

            should be sufficient. The Court will split this time equally, and hence each

            side will have 12.5 hours to put on their case. The Court’s staff will keep

            track of time and alert counsel at the end of each trial day how much time

            they have used. Time will not be deducted for voir dire, but will be



ORDER - 2
            deducted for openings and closings, direct and cross examinations, and

            objections that are unsuccessful.

     9. Time Limits on Voir Dire: Plaintiff and defendant will each get 20 minutes to

        do their own voir dire.

     10. Batson Issues & Voir Dire: Preemptory strikes that exclude jurors based on

        race or gender violate the Equal Protection Clause. See Batson v. Kentucky,

        476 U.S. 79 (1986) (race); J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127 (1994)

        (gender); Edmonson v. Leesville Concrete Co., Inc., 500 U.S. 614 (1991)

        (Batson extended to civil cases). While the Ninth Circuit does not appear to

        have extended Batson to strikes based on religion, courts in other jurisdictions

        have noted in dicta that while striking a juror for having a certain religious

        affiliation might violate the Equal Protection Clause, striking a jury for

        religious activity or belief would not. U.S. v. Brown, 352 F.3d 654, 669 (2d

        Cir. 2003); U.S. v. DeJesus, 347 F.3d 500, 511 (3d Cir. 2003). The Court cites

        this authority simply as background and is not making any ruling on Batson

        issues at this time. It is enough to say that Batson’s application to strikes based

        on religious affiliation or activity appears to be an open question in the Ninth

        Circuit. Given the issues at stake in this case, some inquiry into religious

        activity and belief is necessary to ensure a fair and impartial jury. The Court

        will conduct that voir dire, and as discussed at the conference with counsel,

        will ask many of the questions proposed by counsel with perhaps some slight

        modifications. The Court will provide counsel with the Court’s proposed voir

ORDER - 3
        dire questions by October 12, 2018. The Court will also send to counsel

        proposed pre-voir dire jury instructions and pre-proof jury instructions by that

        same date.

     11. Declaratory Judgment Verdict Form Questions: The Court is considering

        using the jury in an advisory capacity on the issues raised by the defendant’s

        request for a declaratory judgment. Counsel shall submit to the Court on or

        before October 12, 2018, proposed questions for the jury to answer in the

        Special Verdict Form concerning the declaratory judgment issue.

     12. Opening Statements: The Court will not put restrictions on counsel but simply

        notes the marked drop-off in juror attention spans after listening to about 20

        minutes of an opening statement. The Court requests that counsel notify the

        Court if either party expects opening statements to exceed 60 minutes.

     13. Trial Procedures:

        a. During trial, the jury will be in the box hearing testimony the entire trial

            day between 8:30 a.m and 2:30 p.m., except for the standard fifteen to

            twenty minute recesses.

        b. During the time the jury is in the jury box, no argument, beyond one

            sentence evidentiary objections, shall be allowed to interrupt the flow of

            testimony. If somewhat more extensive argument is needed, the Court may

            call for a sidebar. If the matter cannot be resolved at sidebar, counsel will

            be directed to avoid the objectionable subject and continue on a different



ORDER - 4
            line of questioning so that the objection can be argued and resolved at

            another time, either after 2:30 p.m or before 8:30 a.m.

        c. Counsel shall have enough witnesses ready to ensure a full day of

            testimony. If witnesses are unavoidably delayed, counsel shall promptly

            notify the court and opposing counsel.

     14. Notice of Next-Day Witnesses: The parties agree that witnesses will be

        identified as to when they will testify 36 hours in advance, including a list of

        any demonstrative exhibits to be used by said witnesses.

     15. Examination & Objections

        a. When you announce the name of your witness, the Court or the clerk will

            summon them forward to be sworn, the clerk will administer the oath and,

            after the witness is seated, ask the witness to state their name and spell their

            last name for the record. I will then indicate to counsel that they may

            inquire of the witness.

        b. Please do not address parties or witnesses (including your own) by her or

            his first name unless such familiarity is clearly appropriate, and is not likely

            to be offensive to the witness or any juror.

        c. In case of doubt, don’t.

        d. Your clients and your witnesses should be instructed that they should

            always refer to you and opposing counsel by their last names.

        e. Objections and motions before the jury should be very spare.



ORDER - 5
                i. Examples of improper objections: “I object to that question, Your

                   Honor, because I am sure that Charlie Witness didn’t read that

                   document very carefully before he signed it”; or, “I object, Your

                   Honor, because Charlene Witness has already testified that she can't

                   remember”.

        f. Obviously these “speaking objections” would suggest an answer.

        g. While bench conferences can be distracting and are discouraged, they are

            preferable to statements such as those cited above. Almost all objections

            should be stated in one to three words (“hearsay”, “asked & answered”,

            “irrelevant”, etc.).

        h. I never send the jury out of the courtroom to hear arguments of counsel. If

            necessary, but only if necessary, counsel can raise an issue at a sidebar

            conference. However, even those interruptions in the flow of the evidence

            will only be permitted if absolutely necessary.

     16. Jurors: You are responsible to advise your clients, your witnesses and everyone

        associated with your client to avoid all contact with the jurors. This prohibition

        includes seemingly innocuous behavior like riding on an elevator with a juror,

        saying hello to a juror, or even acknowledging the juror’s presence.

     17. Jury Instruction Conferences: I try to conduct at least 2 or 3 informal jury

        instruction conferences off the record to try and resolve most differences by

        agreement. Those sessions will be held at the end of the trial day and may

        stretch into the evening. At the end of those sessions, we will have refined the

ORDER - 6
        issues of contention so that I can give you a set of my final instructions and

        you can state your objections on the record.



                                               DATED: October 5, 2018


                                               _________________________
                                               B. Lynn Winmill
                                               Chief U.S. District Court Judge




ORDER - 7
